 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    RONALD ROSS,                                      Case No. 2:13-cv-01562-JCM-CWH
12                       Petitioner,                    ORDER
13           v.
14    DWIGHT NEVEN, et al.,
15                       Respondents.
16

17          Petitioner has filed a motion to reopen (ECF No. 59). Respondents have not filed a

18   response. Good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner’s motion to reopen (ECF No. 59) is

20   GRANTED. This action is REINSTATED.

21          IT FURTHER IS ORDERED that petitioner will have forty-five (45) days from the date

22   of entry of this order to file a second amended petition.

23          DATED: November 14, 2018.
24                                                               ______________________________
                                                                 JAMES C. MAHAN
25                                                               United States District Judge
26
27

28
                                                        1
